AO 245B (Rev 02/08/20 I 9) Judgment in a Cmninal Petty Case (Modifiedj                                                                   Pag.: I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JlJDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Co11111111ted On or After November I. l 987)



          JOSE MANUEL AGUAS-RODRIGUEZ                                       Case Number: 20-CR-00480-MJS

                                                                            Roseline Degregorian Feral, CJA
                                                                            Defendant's A11orney


REGISTRATION NO. 92510298
THE DEFENDANT:                     SUPERSEDING
 ~ pleaded guilty to count(s) 1 of INFORMATION (Misdemeanor)

 D was found guilty to count(s)
      ~a~~~~~                                                                     \lt~~;~~~~~~-
      Accordingly, the defendant is adjudged guilty of such count(s), which involvd

Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325(a)(l)                       IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                      l

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 •X   Count(s)       UNDERLYING
                   --- ---------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~ M E SERVED                               D _ _ _ _ _ _ _ _ _ days

  ~  Assessment: $10 WAIVED cgj Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all prope11y and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          March 18, 2020
                                                                          Date of Imposition of Sentence


Received                                                                  Micliae(J. Seng
               DliSM                                                      HONORABLE MICH.AEL J. SENG
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                   20-CR-00480-MJS
